Citation Nr: 0915411	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial increased evaluation for multiple 
sclerosis, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 10, 1998 to 
January 22, 1999; from April 11, 2002 to November 30, 2002; 
and from January 21, 2003 to January 6, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  The Veteran cancelled two examinations scheduled for 
November 14, 2008 and December 3, 2008 and failed to report 
for a December 19, 2008 examination at the VA Medical Center 
(VAMC) in Wilkes-Barre, Pennsylvania, which was scheduled in 
conjunction with his claim; he has not shown good cause for 
his failure to report.

2.  The Veteran's multiple sclerosis is manifested by mild 
symptoms which are mostly sensory and subjective in nature, 
to include paresthesias and numbness, heat and exercise 
intolerance, and fatigue, with a few exacerbations, which 
have not left any objective evidence of disability. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for multiple sclerosis are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Code 8018 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in February 
2004. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide. Additionally, an April 2006 letter informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for an increased rating is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and lay statements from the Veteran are associated 
with the claims file. The Veteran was afforded VA 
examinations. See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The Veteran was granted service connection for multiple 
sclerosis in an April 2004 rating decision and assigned a 30 
percent disability rating, effective January 7, 2004.
                                             
The Veteran contends that his multiple sclerosis is more 
severely disabling than is reflected by the currently 
assigned 30 percent disability rating. Having carefully 
considered the Veteran's contentions in light of the evidence 
of record and the applicable law, the Board concludes that 
the criteria for a higher rating for the Veteran's multiple 
sclerosis are not met.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999). A 
Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Multiple sclerosis is rated under Diagnostic Code 8018 as a 
neurological condition or convulsive disorder. Disability 
from neurological conditions and convulsive disorders and 
their residuals may be rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function. 

Psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., should be especially considered, 
referring to the appropriate bodily system of the schedule. 
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves. 
38 C.F.R. § 4.124a (2008).

Diagnostic Code 8018 provides for a minimum rating of 30 
percent for multiple sclerosis. A note following states that 
it is required for the minimum ratings for residuals, that 
there be ascertainable residuals. Determinations as to the 
presence of residuals not capable of objective verification, 
i.e., headaches, dizziness, fatigability, must be approached 
on the basis of the diagnosis recorded; subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or to no disease. 
Id.

Initially, the Board notes the Veteran was notified by the RO 
in an October 2008 letter that he would be scheduled for a VA 
examination. The Veteran cancelled two examinations scheduled 
for November 14, 2008 and December 3, 2008 and failed to 
report for a December 19, 2008 examination at the VA Medical 
Center (VAMC) in Wilkes-Barre, Pennsylvania, which was 
scheduled in conjunction with his claim; he has not shown 
good cause for his failure to report.

The provisions of 38 C.F.R. § 3.655 pertain to cases when a 
Veteran fails to report for a VA examination. When 
entitlement to a benefit cannot be established without a VA 
examination and a Veteran, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record for an examination scheduled in 
conjunction with an original compensation claim. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the Veteran, and death of an immediate 
family member. 38 C.F.R. § 3.655 (2008).

In the Veteran's case, good cause has not been shown for the 
failure to report to the December 2008 VA examination. There 
is no indication that the Veteran had an illness, that he was 
hospitalized, that there was a death of an immediate family 
member, or that there was a similar event. 

VA's duty to assist the Veteran in the development of his 
claim is not a one-way street. Olsen v. Principi, 3 Vet. App. 
480 (1992). Rather, VA's duty is just what it states, a duty 
to assist, not a duty to prove a claim with the Veteran only 
in a passive role. If a Veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. Wood v. Derwinski, 1 Vet. App. 406 (1991). 
The Board finds that the case should not be remanded in order 
to reschedule the examination as two appointments were 
cancelled by the Veteran and the Veteran failed to appear for 
a scheduled appointment. 

Because good cause has not been shown for the failure to 
report to a VA examination that was necessary to decide the 
claim, the Board must rate the claim on the evidence of 
record. That is, the Board must adjudicate the claim based on 
the evidence in the claims file.

In March 2004, the Veteran underwent a VA examination. He 
denied any history of chest pain, shortness of breath, 
palpitations, nausea, vomiting, headache, blurring of vision, 
focal weakness, dizziness, abdominal pain, hematuria, 
dysuria, frequent urination, penile discharge, penile ulcer, 
hematochezia, or any other new symptoms. Occasionally, 
however, he experienced symptoms suggestive of an "off and 
on" anxiety disorder. He reported "off and on" sharp 
muscle aches and joint pains, which lasted for a minute or 
two. The examiner noted there was no joint effusion,  
swelling, or spinal tenderness. All joints had range of 
movement within normal limits and gait was normal. The 
Veteran denied using any mechanical aids. Neurologically, 
higher functions and cranial nerves were grossly intact. 
Motor power was 5/5 over all extremities. No cerebellar signs 
were noted. 

In a subsequent March 2004 VA examination, the examiner noted 
the Veteran was alert, oriented, and attentive, with normal 
speech who followed commands well. There was no slurring of 
the speech, no aphasia, no right-left confusion, or neglect. 
Pupils were symmetric and reactive bilaterally. Visual fields 
were full to confrontation, facial sensation was equal, and 
facial strength was normal.  Extraocular movements were 
intact with no nystagmus. Tongue and palette moved 
symmetrically. Motor examination revealed the Veteran's 
strength to be 5/5 bilaterally with no pronator drift. There 
was normal tone and bulk. The sensory examination indicated 
intact primary modalities, and negative Romberg. He had 
intact finger-to-nose, heel-to-shin and rapid alternating 
movement. His gait was normal, to include tandem walking. 
Reflexes were +2/4 bilaterally, with downgoing toes, and no 
sustained clonus. The examiner noted the Veteran's symptoms 
were consistent with the diagnosis of multiple sclerosis, and 
he did appear to have more of the relapsing, remitting form 
of the disease at this stage with the high likelihood of 
experiencing more attacks in the future.

In a December 2004 consultation, Dr. JG reported the Veteran 
was experiencing a multiple sclerosis exacerbation, and was 
admitted to the hospital for treatment and imaging studies. 
The Veteran reported generally feeling well, until recently 
when he noted right upper greater-than-lower extremity 
weakness and incoordination. Dr. JG noted the Veteran 
received one dose of steroids and after this treatment, felt 
better. The Veteran denied any headache, change in bowel or 
bladder, change in vision, diplopia, chest pain, shortness of 
breath nausea, or vomiting. 

In a March 2006 VA examination, the Veteran stated since his 
previous examination in 2004, he experienced four 
exacerbations. He reported minor exacerbations which he 
described as tingling in the fingers and thighs and 
paresthesias. He noted that since 2004 he had decreased 
exercise tolerance, fatigue, and heat intolerance. The 
Veteran reported that he was working as a teacher.

The Veteran reported he underwent a magnetic resonance 
imaging (MRI) examination four months prior to the 
examination which showed a new lesion. The examiner reviewed 
prior MRIs which indicated centrum semiovale lesions 
bilaterally and a new lesion found in 2004. The examiner 
stated a brain stem demyelinating type lesion was also noted 
in the MRI. 

Upon examination, the examiner noted both fundi show no 
abnormalities and there was no evidence of optic neuritis. On 
funduscopy, extraocular movements were intact. There was no 
intranuclear ophthalmoplegia. Corneal reflexes were intact. 
The face was symmetric, the tongue was midline, and soft 
palate was intact. 

The motor examination showed no muscle atrophy distally or 
proximally. There was no pronator drift. Motor strength was 
5/5 in both upper and lower extremities. Deep tendon reflexes 
were diminished in the upper extremities; they were 1- in the 
biceps, brachioradialis, and triceps. Knee and ankle jerk was 
1+ bilaterally.  There was no ankle clonus and there was no 
Babinski or Romberg sign. The sensory examination showed 
nondermatomal sensory loss in the right hand and the loss was 
not in any specific nerve distribution. He was able to walk 
tandem without assistance and gait was normal. Cerebellar 
coordination was normal to finger-nose-finger and rapid 
alternating movements bilaterally.

The examiner noted the Veteran's physical examination 
appeared to be the same as the March 2004 examination. 
However, there had been a few exacerbations, which left the 
Veteran with no objective evidence of disability. The 
examiner opined the minor symptoms he experienced were mostly 
sensory and subjective and could be related to minor on-going 
multiple sclerosis activity in the brain. The examiner noted 
the Veteran did not have any spinal cord lesion revealed on 
imaging studies. Overall, the Veteran was stable clinically 
with a history of a few exacerbations which had occurred and 
had not left him with any further physical impairment than 
what he had in 2004, which in fact, was also minimal. The 
subjective symptoms he had of paresthesias and numbness, heat 
and exercise intolerance, and fatigue were frequently noted 
in patients who had multiple sclerosis. The examiner stated 
the symptoms were mildly impairing to the Veteran.

In the instant case, there is no competent medical evidence 
that the Veteran experiences any manifestations of multiple 
sclerosis sufficient to warrant a rating in excess of the 
disability rating currently assigned. 

When examined by VA in March 2006, the examiner noted the 
Veteran was clinically stable with symptoms that were only 
mildly impairing. Neurological and physiological evaluation 
revealed no pertinent abnormalities. Coordination and motor 
strength, tone, and mass was good in all muscles, and 
sensation and cranial nerves were intact. 

These findings provide no more than transient and/or mild 
neurologic-based symptoms, which would not warrant an 
evaluation in excess of 30 percent for  multiple sclerosis. 
See 38 C.F.R. § 4.124a. There is no evidence of any partial 
loss of use of one or more extremities from neurological 
lesions, so as to be rated by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves. 

The Veteran currently complains of paresthesias and numbness, 
heat and exercise intolerance, and fatigue. The evidence does 
not indicate that his impairments result in limitations 
sufficient to warrant a rating in excess of 30 percent; there 
is no evidence of atrophy, paralysis, or severe weakness 
comparable to paralysis, and the Veteran retains full use of 
his extremities. The Veteran has good strength, coordination, 
and no evidence of muscle atrophy. Furthermore, there is no 
evidence that pain, weakness, fatigability, diminished 
endurance, or incoordination restrict the Veteran's range of 
motion. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995). In short, there is no evidence that he 
has any residuals of multiple sclerosis that cause limitation 
sufficient to warrant a rating in excess of the 30 percent 
rating currently assigned under Diagnostic Code 8018.

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration. The record 
reflects that the Veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria. In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation. Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).

ORDER


Entitlement to an initial increased evaluation for multiple 
sclerosis, currently evaluated as 30 percent disabling, is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


